Citation Nr: 0801117	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-38 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which found no new and material evidence to 
reopen the veteran's claim.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

As will be explained, the Board is reopening the claim for 
service connection for PTSD based upon receipt of new and 
material evidence.  The Board will then remand this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration before 
readjudicating it on the underlying merits.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.


FINDINGS OF FACT

1.  In an unappealed rating decision in September 2001, the 
RO denied the veteran's claim for service connection for 
PTSD.

2.  The subsequently received evidence includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App., March 31, 2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In light of the favorable determination 
with respect to whether new and material evidence has been 
submitted, and the need to remand for additional information 
with regard to the merits of the case, no further discussion 
of VCAA compliance is needed.

Analysis

The veteran was initially denied entitlement to service 
connection for PTSD in an unappealed rating decision, dated 
in September 2001, based on the RO's determination that the 
veteran did not present evidence of a verifiable stressor.  
The evidence then of record included a February 2001 VA PTSD 
examination that diagnosed the veteran with PTSD, service 
personnel and medical records, records of a private 
hospitalization for a major depressive episode in June and 
July 2000, and records of VA outpatient treatment.  The 
veteran also submitted a July 2001 stressor statement, 
wherein he reported rocket attacks, land mine explosions and 
aftermath, execution of enemy prisoners, and exposure to 
sniper fire.  Because the veteran did not file an appeal, 
that decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2007).  
This means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

According to the amended version of 38 C.F.R. § 3.156(a) 
(2007), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The subsequently received evidence includes correspondence 
received from the veteran in February 2003, which includes 
photographs of military equipment in Vietnam and a list of 
service personnel purported to have been killed there.  In 
addition, the veteran has submitted a September 2004 report 
from a private physician detailing the veteran's claimed 
stressors and opining that the veteran's current PTSD is 
based on his Vietnam War experiences.  This evidence is new.  
Furthermore, it is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim and is sufficient to 
raise a reasonable possibility to substantiate the claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for PTSD is granted.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

The veteran contends that he has PTSD as a result of 
stressful events that took place during his tour in Vietnam 
from January 1968 to September 1969.  Claimed combat exposure 
includes his being subjected to mortar attacks, rocket 
attacks, sniper fire, and mine explosions and their 
aftermath.  In support of these contentions, he has reported 
several specific incidents.  Apart from obtaining service 
personnel records, it does not appear that the RO made 
efforts to verify the veteran's claimed combat stressors.  
While some of these contentions may be too vague, the veteran 
has provided enough information to allow for meaningful 
verification efforts on others.

Among the stressful events reported by the veteran, is his 
report of being subjected to an enemy rocket attack occurring 
at a Da Nang airfield on the day he landed in- country.  
Personnel records indicate that he disembarked in Da Nang on 
the 23th of January 1968, so verifying whether or not this 
attack occurred should not be too difficult.  The veteran 
also reported that his unit was stationed in Chu Lai, and 
came under attack when the Tet offensive began in January 
1968 with resulting destruction of an ammunition dump.  In 
this case, the veteran's assigned unit is not in question; he 
served in the 1st Marine Division, 9th Engineering Battalion, 
Company A, in Vietnam.  As the veteran has provided his unit, 
the location of the alleged attack, and the date, the claim 
must be remanded and efforts should be made to verify these 
reports.

He has also given specific names and dates of casualties, and 
alluded to his exposure to certain incidents.  In 
correspondence received in February 2003, he reported 
casualties from the 1st Marine Division, 9th Engineering 
Battalion to include: Lenard Yates, who was killed by a mine 
on Highway 1 south of DaNang in March 1968; George Yarbrough, 
of A Company, who was killed by a mine on Highway 1 
approximately 2 miles south of Hill 29 in June 1968; Bill 
Livingstone, who was killed by a mine in July 1968; Gerry 
Coller, attached to the Service Company, who was killed by 
sniper fire near Phu Bai in February 1968; and Corl Mabe and 
Bill Wikins, who were killed by a mine on Highway 1 south of 
DaNang in March 1968.  The veteran also added the names of 
Molossi, killed by a mortar near Chu Lai in 1969; Schaffer, 
killed by a mine in 1968; and Davice, also killed by a mine 
in 1968.  The veteran submitted correspondence in May 2004 
that included the names of these service personnel, along 
with new names.  Robert Molossi was now reported to have been 
killed along with 20 other Marines from Mortar fire in 
January 1969, while attached to D Company of the 1st Marine 
Division, 9th Engineering Battalion.  He also reported the 
names of Duncan, Corson, Durant, and Simmons, all killed by 
mine explosions in September or April 1968.  He added that 
someone named Sullivan was killed by small arms fire in June 
1968.  These accounts read like a casualty report, however, 
and the veteran has not described the nature of his 
involvement in the circumstances of these soldier's deaths 
with any meaningful detail, so as to allow for further 
verification efforts.  As the claim is otherwise being 
remanded, the veteran should be asked to provide further 
information relating to the circumstances of these deaths, to 
include buddy statements or other lay evidence.

In a September 2004 private medical examination report, the 
veteran provided an account of witnessing the execution of 
prisoner's along Highway 1 between Da Nang and Tam Key 
sometime in 1968.  This report is vague, with respect to date 
and individuals involved.  Should further development yield 
any additional specificity, particularly in terms of witness' 
names or specific dates, then verification efforts should be 
undertaken.  If possible, an attempt should be made to verify 
any this and any other stressor events reported by the 
veteran.

The Board notes that the veteran has a diagnosis of PTSD that 
was rendered in the February 2001 VA examination report and 
in other private and VA medical records.  These reports 
include the veteran's claimed stressor history, albeit with 
some variances and discrepancies.  At this point in time, 
however, because none of the veteran's stressors have been 
verified, the veteran has not received a diagnosis relating 
PTSD to a verified stressor(s).  This matter should be 
clarified on remand by way of another examination to 
ascertain whether the veteran's PTSD is due to his military 
service, and in particular to a verified stressor.

As the claim is otherwise being remanded, the agency of 
original jurisdiction should take efforts to ensure that all 
duties to notify and assist are met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper notice 
under the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  This notice should address the 
disability rating and effective date 
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AMC or RO 
is unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.

3.  The RO or AMC should request that the 
Joint Services Records Research Center 
(JSRRC) obtain any available records 
pertaining to air operations and enemy 
rocket attacks at Da Nang airfield on the 
23th of January 1968.

The RO or AMC should request that Marine 
Corps Historical Center in Quantico, 
Virginia ascertain whether the 1st Marine 
Division, 9th Engineering Battalion, 
Company A was stationed in Chu Lai, and 
came under attack during the Tet offensive 
in January 1968 with resulting destruction 
of an ammunition dump.  Also, if the RO 
determines that it has enough information 
to attempt to verify any other claimed 
stressor, to include the veteran's reports 
of casualties or executions, appropriate 
development action should be taken.

4.  Following receipt of a response from 
appropriate JSRRC, Marine Corps Historical 
Center, or other entities, the RO should 
prepare a report detailing the nature of 
any combat action (to which a purported 
stressor is related) and/or other in-
service stressor(s) that it has determined 
are established by the record.  This 
report is then to be added to the claims 
file.  If no combat action (referred to 
above) or alleged in-service stressor has 
been verified, then the RO should so state 
in its report and proceed with 
development.

5.  If, and only if, a stressor is 
verified, the veteran should be afforded a 
VA examination by a psychiatrist determine 
the nature and etiology of his PTSD.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The examiner should 
read the report listing any verified in-
service stressors.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to a 
stressor which has been verified.  If PTSD 
due to a verified in service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD due to 
an in-service stressor, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the appellant's 
active duty.

The rationale for all opinions expressed 
must also be provided.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD based on a de 
novo review of the record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


